Case 5:20-cv-00060-JPB-JPM Document 21 Filed 04/22/21 Page 1 of 2 PageID #: 1581




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

 ROSALEE LANHAM,

                       Plaintiff,

               v.                                          CIVIL ACTION No. 5:20-CV-60
                                                           Judge Bailey

 ANDREW SAUL, Commissioner of
 Social Security,

                       Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On this day, the above-styled matter came before this Court for consideration of the

 Report and Recommendation of the United States Magistrate Judge James P. Mazzone

 [Doc. 20]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

 Judge Mazzone for submission of a proposed report and recommendation (“R&R”).

 Magistrate Judge Mazzone filed his R&R on April 7, 2021, wherein he recommends that

 Plaintiffs Motion for Summary Judgment on the Pleadings [Doc. 16] be granted and

 Defendant’s Motion [Doc. 19] be denied. Magistrate Judge Mazzone also recommends

 that this matter be remanded to the AU.

        Pursuant to 28 U.S.C.       § 636(b)(1 )(C), this Court is required to make a de novo
 review of those portions of the magistrate judge’s findings to which objection is made.

 However, the Court is not required to review, under a de novo or any other standard, the

 factual or legal conclusions of the magistrate judge as to those portions of the findings or

 recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,


                                               -1
Case 5:20-cv-00060-JPB-JPM Document 21 Filed 04/22/21 Page 2 of 2 PageID #: 1582




 150 (1985). In addition, failure to file timely objections constitutes a waiver of de nova

 review and the right to appeal this Court’s Order. 28 U.S.C.        §   636(b)(1); Snyder v.

 Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

 94 (4th Cir. 1984).

        Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

 days of receipt of the R&R, pursuant to 28 U.S.C.     § 636(b)(1) and Rule 72(b)(2) of the
 Federal Rules of civil Procedure.      Having filed no objections within that time frame,

 defendant has waived the right to both de novo review and to appeal this Court’s Order

 pursuant to 28 U.S.C.   § 636(b)(1). Consequently, the R&R will be reviewed for clear error.
                                        CONCLUSION

        Having reviewed the R&R for clear error, it is the opinion of this Court that the R&R

 [Doc. 20] should be, and is, hereby ORDERED ADOPTED for the reasons more fully

 stated in the magistrate judge’s report. Accordingly, Plaintiff’s Motion for Judgment on the

 Pleadings [Doc. 16] is hereby GRANTED. Furthermore, Defendant’s Motion for Summary

 Judgment [Doc. 19] is hereby DENIED. This Court further ORDERS that this matter be

 REMANDED to the AU for the reasons set forth more fully in the R&R. Finally, this Court

 ORDERS that this matter be STRICKEN from the active docket of this Court.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all counsel of record herein.

        DATED: April 22, 2021



                                                                         BAILEY
                                                   U              TES DISTRICT JUDGE

                                               2
